Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 1 of 14

MITIGATION
WORKS

195 Montague Street, Suite 1244
Brooklyn, NY 11201
Meredith Schriver | 917-473-1891
Thea Krulwich | 347-470-9418
Fax: 646-844-7153

 

May 24, 2019

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10013

Re: United States of America v. Ronald Beasley
Indictment: 18 CR 390-005 (PAE)

Dear Judge Engelmayer:

This psychosocial report is submitted at the request of defense counsel, Xavier Donaldson, on
behalf of his client, Rodney Beasley (known under this indictment as Ronald Beasley), who pled

guilty under the above-referenced indictment to Conspiracy to Distribute, Heroin and Fentanyl,
(21 USC 846 and 21 USC 841(b)(1)(B)).

I. INTRODUCTION

The purpose of this letter is to provide the relevant parties in this proceeding with a perspective
that may not be reflected in the court papers. Information contained herein is based upon two in-
person interviews with our client, Rodney Beasley, and is substantiated in part by interviews
with his mother, Phyllis Clemons; his father, Rodney Beasley, Sr.; his sisters, Danielle Clemons
and Priscilla Clemons; the mother of his children, Shanova Fuller; and his former partner,
Tanisha Grady. We also reviewed the Pre-Sentence Investigation Report prepared by the United

States Probation Office, paystubs, certificates Mr. Beasley earned while detained, pertinent legal
documents, and consulted with defense counsel.

While we acknowledge the seriousness of the charges against Mr. Beasley, we are asking the
Court to consider his extremely unstable childhood—including his parents’ drug and alcohol
addictions, multiple stints in the shelter system
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 2 of 14

diagnoses, and his substance abuse that began at age nine. Mr. Beasley never received adequate
treatment related to his traumatic childhood or appropriate services to address his special needs.
In the absence of intervention, he self-medicated with marijuana—which provided a temporary
sense of relief but also ultimately helped facilitate his criminal justice involvement.

To his credit, Mr. Beasley is willing to participate in community-based services upon his release.
He has two children under the age of five and desperately wants to be a loving and supportive
fixture in their lives, which he knows he cannot do while incarcerated. F atherhood has been a
positive catalyst for Mr. Beasley; his own father was not present in his childhood and—knowing
the pain that caused him—does not want to subject his children to the same life.

Mitigation Works truly believes that Mr. Beasley can—with the appropriate community-based
services and support system—-turn his life around. He understands that it will not be easy but, for
the first time, is willing to accept help. A lengthy sentence will only further distance Mr. Beasley
from the treatment and supportive services he needs to live a sober and law-abiding life.

IL. BACKGROUND

Rodney Beasley, Jr. was born ea 1981, at Columbia Presbyterian Hospital to Phyllis
Clemons and Rodney Beasley, Sr. He has three younger sisters: Shanequa Beasley, age 36;
Priscilla Clemons, age 27; and Danielle Clemons, age 26. At the time of Mr. Beasley’s birth, his
mother was seventeen years old and his father was sixteen. They were ill-equipped to be parents

and had limited resources. Mr. Beasley and his family resided in Section 8 housing in the Harlem
neighborhood of Manhattan.

Mr. Beasley’s recollection of his early childhood was full of various traumas. His mother
excessively drank alcohol and used cocaine. “She used to party,” Mr. Beasley said. He was
exposed to the drug from a young age and could tell when his mother was under the influence.
“Her demeanor changed; she wouldn’t want to be bothered and would sleep a lot,” he said. Mr.
Beasley’s father also abused drugs—namely cocaine—and was a sporadic presence in our
client’s life. “He disappeared a lot,” Mr. Beasley said.

The Harlem neighborhood where Mr. Beasley spent the first seven years of his life was a violent
and dangerous one, rife with gangs, drugs, and violence. Mr. Beasley was aware of the
negativities of his surroundings—both inside and outside his home—and his family’s financial
struggles. At that time, neither parent worked and instead relied on public assistance to finance
daily living necessities. Ms. Clemons admitted, however, that she regularly squandered her
welfare check on drugs rather than pay her rent or buy groceries. “We were very poor, and I
didn’t have myself together back then,” she said. Mr. Beasley and Shanequa clung together for

support when they went without food, clean clothes, or electricity—all of which were frequent
occurrences during their youth.

Despite the chaos around him, Mr. Beasley was enrolled into school in 1987. He started

kindergarten at Public School (PS) 180, where he remained through the fifth grade, and reported

a difficult transition into his educational career. “I was hyperactive and could not sit still to pay
2
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 3 of 14

attention,” he said. He was initially written off by teachers as being a problem child and no one
attempted to get to the root of his behavioral issues. As a result, Mr. Beasley floundered in his
early academic career. He earned poor grades but was nevertheless successively promoted at the
end of each year. At that time, his parents were too focused on drugs to realize he was struggling.

Mr. Beasley could not rely on his parents or his teachers to help him and he grew increasingly
frustrated. “I acted out for attention,” he admitted.

In 1988, when Mr. Beasley was seven years old, his parents ended their relationship when his
father was incarcerated for a drug-related offense and served approximately five years in prison.
Being without his father was difficult, and Mr. Beasley said that he felt a sense of urgency to be
the man of the home. At such a young age, however, he did not know how to help his mother,
and was left feeling anxious and inadequate. Not long after his father’s incarceration, Mr.
Beasley and his family entered the shelter system. “I was in and out of shelters for most of my
childhood,” he said. The shelter was dormitory style; “everyone was together, and beds were
stacked in a big room,” he explained. As a seven-year-old, Mr. Beasley said that he felt scared
and tense in his new environment. Within several weeks, the family moved again, this time to
his maternal aunt’s-—-Theresa Clemons—home, who lived across the street from P.S. 180, where

Mr. Beasley continued to go to school. While he was relieved to be out of the shelter, he
continued to feel displaced.

Mr. Beasley was evaluated by his school in the second grade and diagnosed with a learning
disability. “He couldn’t read or write,” his mother said. He was placed into special education
classes, where he remained through the eighth grade. “He was embarrassed but covered it up by
being the class clown,” Ms. Clemons added. Mr. Beasley received little supportive services at
that time; he sporadically saw a school counselor in accordance with his Individual Education
Program (IEP) and continued to be unfocused in classes. He bonded with a peer named Tanisha
Grady, who was in a similar predicament with her own family. “My mom also used drugs and
we lived in shelters,” she reported. “He was the only person who understood what I was going
through and we always talked about how we wanted to live better lives.”

In 1990, at age nine, Mr. Beasley, his mother, and his sister moved back into a shelter in the
Bronx, where they remained for approximately two years. Ms. Clemons explained that she was
pregnant at that time and wanted to secure her own housing to raise her growing family. Over the
next two years, Mr. Beasley’s sisters Danielle and Priscilla Clemons were born. Ms. Clemons
continued to struggle with addiction after their births; when she was not able to obtain cocaine,
she drank in excess. Mr. Beasley reported that he remained enrolled in school at P.S. 180 but
missed many days because the Harlem school was located so far from the shelter in the Bronx.
He was also embarrassed of being homeless and found it difficult to face his peers; “when people
found out they laughed at me,” he said. He was also teased for wearing old, dirty clothing. “We
did not have a washing machine and we had no money [to go to the laundromat]. A lot of the
time we just had to pick out the least smelly clothes we had,” Priscilla reported.

Mr. Beasley tried marijuana for the first time when he was nine years old. The substance was
readily available in his neighborhood and home, and he said that it gave him a sense of

3
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 4 of 14

tranquility; when he used the substance, he temporarily forgot about the school, housing, and
family problems that plagued him. He quickly started using the substance on a regular basis.

In approximately 1991, the family moved once again, this time to East 128" Street in Harlem. At
that time, the neighborhood was still very much in the midst of the crack epidemic, which made
it difficult for Mr. Beasley and his sisters to feel safe. There were a lot of abandoned buildings,
drug dealers on the street, and drug paraphernalia on the ground. His mother continued to abuse
cocaine and alcohol, and his father continued to be absent. “I felt a lot of responsibility for my

sisters,” Mr. Beasley said. Around that same iv Se aa
eer hn an evaluation at P.S. 180. He and his mother both
Te

ported that he was not medicated.

Mr. Beasley was reportedly arrested for the first time in 1994, just before his thirteenth birthday.
He spent time at Spofford Juvenile Detention Center before transferring to a facility outside of

the city, where he spent approximately nine months. While there, his mother visited “only a few
times” because she did not have the funds to travel.

While detained, Mr. Beasley attended school, participated on the basketball team, and graduated
from the eighth grade. Although he seemed to thrive academically, Mr. Beasley admitted that he
struggled to acclimate to the environment in the facility. “It was really hard; I had to be tough in

front of the other kids,” he said. He maintained hypervigilance and said that he was afraid of
being targeted or seen as weak.

Upon his release from the facility, Mr. Beasley was transferred to Ella McQueen Residential
Center, a group home through the New York State Office for Children and F amily Services
(OCFS), for approximately nine months. There, he attended Erasmus Hall for Humanities in
Brooklyn, which he enjoyed “because [he] liked to draw.” It was a haven from the group home,
where residents were prone to fights and violence. “I saw a lot there,” he said. “It was not easy to
be around [aggression] all the time.”

When he returned to his mother’s home in 1996, Mr. Beasley said that, although it was a relief to
be back with his family, he struggled to settle back into “regular” life. He was hypervigilant
during the first several weeks and experienced intense periods of anxiety. He transferred to
Urban Peace Academy, where he started the tenth grade. At that point, Ms. Clemons still used
illicit substances and Mr. Beasley felt a tremendous burden to care for his sisters. Priscilla
described their mother as “angry all the time and sometimes never came home at night,” and
added that she and Danielle looked up to their brother. “He became a father to us long before he
ever had his own kids,” she said. Danielle added that “he is my brother but he’s also like my
dad.” According to Priscilla, not much had changed in the home from when Mr. Beasley was a
child; they still went without food at times, wore dirty clothes, and experienced electricity
outages. “We were bullied; kids like to pick on you for the things you don’t have, and it was
really hard on all of us because we had nothing.”

Between June 29, 1998 and January 20, 1999, Mr. Beasley was arrested on three drug-related
matters. He pled on March 16, 1999, and was sentenced to an incarceratory term of sixteen
4
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 5 of 14

months to four years to cover all three cases. He was released to parole in February 2000. Mr.
Beasley then returned to his mother’s home and reunited with his father, who, by that time, was
sober. From then on, Mr. Beasley’s interaction with the criminal justice system remained regular

and largely drug-related. He was incarcerated from May 2001 through May 2004, after which he
again returned to his mother’s home.

Unable to find work because of his limited education and criminal record, Mr. Beasley resorted
to what he knew and was attested on a minor drug charge in November 2004. He was sentenced
to 30 days in jail. His parole was revoked several times through August 2007, until the expiration
of his maximum release. Nevertheless, Mr. Beasley continually attempted to find employment.

He reportedly worked at the US Open Tennis Tournament in Flushing Meadows, Queens, and
then did per diem construction work between 2007 and 2008. He lived with his mother and
sisters in the Fordham neighborhood of the Bronx. Priscilla described the neighborhood as very
violent. According to a 2015 Community Health Profile conducted by the Department of Mental
Health and Hygiene, the neighborhood was the fifth-poorest city in New York, with 42% of its
residents living below the Federal Poverty Level. The rate of violence is almost twice the city

rate, and the incarceration rate soared at over two times the city rate.! “Violence was
everywhere,” Priscilla said.

In 2008, Mr. Beasley’s sister, Shanequa, was a passenger in a city cab that was involved ina
horrific accident. She was rushed to the hospital where she waited eight hours for medical care.
She was paralyzed from the waist down and has since been unable to live independently. Ms.
Clemons—stable and enrolled in college by that time—counted on her other children to help care
for Shanequa. It was an extremely difficult time, and his sister’s accident took a major toll on
Mr. Beasley. Although he was close with all his sisters, he felt a strong connection with
Shanequa because they were the closest in age. “He did not take it well,” his father reported. Mr.
Beasley could not bear to see his sister in such a vulnerable state and isolated himself.

In November 2009, Mr. Beasley was arrested on a federal gun charge in the Southern District of
New York and sentenced to a prison term of 120 months. He served his time in West Virginia
and said that his family did not have the money or time to visit him. He reportedly took the GED

while detained but failed several sections. He began a term of supervised release on June 19,
2012.

Upon his release, Mr. Beasley attempted to separate himself from his prior environments and
moved to White Plains for approximately three months before moving back with his mother in
the Bronx. By that time, Ms. Clemons was employed with the Human Resource Administration
(HRA), where she continues to work. Mr. Beasley reportedly completed a six-month outpatient
substance abuse treatment program through Samaritan Village. He also quickly started a
relationship with Shanova Fuller and became a father-figure to her two children, who were
thirteen and eight years old at that time. “He treated them like his own and always got along with
them,” Ms. Fuller reported. By 2013, they moved into a shelter in the Bronx together and Mr.
Beasley obtained employment as a porter at a local deli, Blake and Todd.

 

1 https://www1.nyc.gov/assets/doh/downloads/pdf/data/2015chp-bx5.odf
5
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 6 of 14

Mr. Beasley and Ms. Fuller expanded their family with the birth of QAI

2014. “He was so good with the baby,” Ms. Fuller said, adding that Mr. Beasley wanted to be
present for every moment of fatherhood. Mr. Beasley said that he was ecstatic to be father and
that his view of the world changed. “It was all about (irom then on.” Those closest to Mr.
Beasley noted a transformation within him. Everyone we interviewed talked about how he

reveled in fatherhood and desperately wanted his son to live a better life than he had. “He was
happy,” his mother added.

Mr. Beasley and Ms. Fuller both reported | CE espouse.
a young age. “[Mr. Beasley] went to every doctor appointment,” Ms. Fuller said. Per aps as a

response to his son’s illness and rising medical bills, Mr. Beasley returned to the street to
supplement his income. He was arrested on a drug sale charge on June 12, 2015, and sentenced
to an incarceratory term of two years. His family visited him regularly and brought his son so
that they maintained a relationship. It was the first time he felt supported while serving his time.

Mr. Beasley was released in February 2017 and lived in Ms. Fuller’s home in Brooklyn. He
reconnected with Ms. Grady, who said that he was an extremely loving father a By
October 2017, Mr. Beasley had obtained seasonal work at UPS as a stockperson and delivery
driver. (See attached paystubs.) The following month, his second child,
born. Like

Beasley was attentive to both of his children’s needs and, according to
one ae school functions and parent-teacher conferences.

 
    
     
  

regimen. Mr.
. Fuller, attended every

  

Mr. Beasley’s position at UPS expired at the end of January 2018 and he was unable to find
employment. By March, he admitted that he was back on the streets to provide for his family.

Since his arrest for the instant matter on June 5, 2018, Mr. Beasley has been detained at
Metropolitan Detention Center (MDC) in Brooklyn where he works as a unit orderly. His duties
include taking out the trash, cleaning bathrooms and offices, and “whatever else [he is] asked to
do.” He also participates in programs offered and has earned certificates in “Structured Activity”

and “Alternative to Drug Dealing Workshop.” (See attached certificates dated 6/20/2018 and
9/26/2018.)

In February 2019, MDC made national news when electricity was lost for days during a polar
vortex. Mr. Beasley was among the individuals without lights, heat, hot food, or legal visits. “It
was traumatizing,” he said. “We were freezing; vents were blowing cold air into the [already
freezing] cells and we ripped socks to make sleeves.” Mr. Beasley added that he was in a cell
with an individual who did not receive necessary psychiatric medication during that time. “I
couldn’t sleep; I was scared he might try to hurt me. I did not know what he would do.” As the

days went on, Mr. Beasley said that he “never experienced anything like [that]. It’s still hard to
sleep because of it.”

I. EVALUATION
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 7 of 14

In interviews, Rodney Beasley presented as a thoughtful, motivated, and courteous individual
who was embarrassed of his criminal Justice involvement and determined to change the
trajectory of his life. He was cooperative and answered questions, we believe, to the best of his
ability. Mr. Beasley grew up in an unstable and chaotic home where his parents did little to
protect him or encourage positive growth and advancement. During his childhood—crucial years
of development—both his parents were active drug abusers and alcoholics who failed to
adequately support Mr. Beasley’s immediate needs. Money was scarce and, many times, Mr.
Beasley did not have food, proper clothing, or even a roof over his head. Being in the shelter
system on multiple occasions as a child was difficult for him in a myriad of ways; he did not

have a stable place to call home, he was often scared of his surroundings in the shelter, and he
was bullied and taunted by his peers for being poor. His father’s regular absence due to
incarceration only added another layer of trauma. Such parental neglect and untreated childhood
trauma set a precarious stage for Mr. Beasley as he grew up. He grappled with his own
inadequacies and familial shortcomings, and searched for someone or something that would
make him feel whole. Unfortunately, without parental supervision, Mr. Beasley filled the voids
he felt with drugs and the unsavory influences of his neighborhood. He first used marijuana at
nine years old and quickly followed the lead of individuals who groomed him into street life. For
the first time, he felt accepted and seen—feelings he craved from his parents.

While the fast money he earned on the street was alluring to Mr. Beasley as a child, it also
provided him with a sense of stability. For the first time in his life, he wore clean clothes and was
able to buy himself and his sisters food when Ms. Clemons could not. The money became a
safety net and something the Mr. Beasley thoughftcould liftthis family.out of poverty and onto
solid ground. Still very much a child, Mr. Beasley’s interaction with drugs—both using and
selling them—was normalized. Drugs surrounded him at home and in his community—and had

for his entire life. “Every neighborhood I ever lived in was full of [drugs],” he said. “After a
while you don’t think twice about them.”

Mr. Beasley’s early interaction with drugs, unsurprisingly, led him off course. After his first
arrest at twelve years old, he quickly fell into a revolving door relationship with the criminal
justice system; he cycled between detainment and the community with very little intervention; in
fact, it seems that he did not participate in treatment until he was in his thirties—approximately
twenty years after his first arrest. With no community-based services or support, a limited
education, and few employment prospects due to his criminal record, Mr. Beasley continually
returned to what he knew—selling drugs. Periods of incarceration have not adequately
addressed his addiction or past traumas; rather they have served to systematically distance him
from community-based resources that could have helped him. Mitigation Works truly believes
that if Mr. Beasley had received an intervention as a child and felt nurtured and supported, his
life trajectory could have been much different.

  
    
 

elated to his extre unstable childhood. A report by the National Child Traumatic
Stress Network (NCTSN) showed that a traumatic event “leaves little emotional energy for
adjusting to change, and compromises the child’s ability to function in school or with friends.”
Similarly, the Centers for Disease Control and Prevention (CDC) has reported that children who

7
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 8 of 14

experience adverse childhood experiences are more at risk that those who do not for an array of
health and social issues, including illicit drug use, risky behaviors, and low life potential (i.e.: no
diploma, limited employment, and poor academic achievement)—all of which with Mr. Beasley
struggles. Following an adverse childhood experience, a child may be more likely to experience
social, emotional and cognitive impairment. While it was reported that Mr. Beasley sporadically
attended counseling in school, those sessions did not begin to address his trauma, his low self-
esteem, and perceived inadequacies. This, compounded with genetic disposition to substance

abuse, seemed to have put Mr. Beasley on a downward traj ectory as he struggled to grasp a sense
of normalcy and stability in his life.

Furthermore, regarding the violence and associated hypervigilance Mr. Beasley experienced

beginning from a very young age, a 2017 study published in the Journal of Health Care for the
Poor and Underserved reported that there are

“significant associations between children’s exposure to violence in urban communities,
posttraumatic stress, and maladaptive behavior. Exposure to community violence and
unaddressed trauma have been shown to be si gnificant risk factors for future perpetration
of crime and violence. Youth exposed to violence are at greater risk of aggression,

substance abuse, adult criminality, depression, anxiety, and other mental health
problems.”

These findings are significant because they help us understand the effect that one’s environment
has on individuals like Mr. Beasley. His underdeveloped support system in adolescence led him
to maladaptive ways of coping with lingering feelings of low self-worth and fear, At only nine
years old, he began using marijuana. Drug use in adolescent years is particularly risky because
the brain is still very much developing; the use of illicit substances during that time is linked to

increased short- and long-term cognitive impairment, greater impulsivity, and mental health
diagnoses.

SP instead, he was left to his own devices and continued to self-medicate.

Mr. Beasley’s criminal justice involvement seems to be inextricably related to his unstable and
troubling upbringing. Mitigation Works believes that once his trauma is properly dealt with, he
can go on to lead a productive life within his community. The road of transformation is a
difficult one and often filled with many hurdles, and Mr. Beasley has admittedly struggled in the
past and chosen the option with instant gratification. He is finally in a place where he is ready to
leave it in the past once and for all. He desperately wants to be a present and supportive father to
his children—something he did not have—and knowing his children are struggling with his
absence is devastating to him. He benefits from Support and encouragement from his family, all

of whom have opened their homes to him up his release and will work with him to secure gainful
employment.

Mr. Beasley is so much more than a statistic. His life story is valuable and offers critical context
to his criminal justice involvement, We respectfully ask that the information in this report be
considered that that Mr. Beasley be sentenced with a degree of compassion. He has the capability
and motivation to live within the confines of the law and is willing to accept help. A lengthy
sentence will only further distance Mr. Beasley from his children as well as the treatment and
supportive services he needs to live a sober and law-abiding life.

8
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 9 of 14

We thank you for your time and consideration.
Respectfully submitted,
2. “Vy 2 '
IVS cf—

Meredith Schriver, MA
Senior Mitigation Specialist
1 BERS
YEE

1

Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 10 of 14

_

EMPLOYEE NAME

CURRENT PAY RATH

21.000 > geen
OURS RORKED 34 3g “Ba
NT 269.50

TOTALS 99.81 1,097/81

WORK LOCATION

TAKES
FICA 1
FICA MEDICARE
FEDERAL TAX 2
ST TAX- NY

ae ee

Omwn~
tHe

nD
oww

68.07

CHECK NQ.
0720075239

   

 
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 11 of 14

wey

 
  

  

oo .
Astey SMPLOVEE Nate .
Eto, —_ psn

   
   

~

   

 

KPEs ED
Le OBE
RAT:
= 2 ——_ ana A, oy Bn
PE HOURS. Gphosepiv
ice PAY Rage Loy See Jt
Ws 13,147 °
Mg D 18/44 199.54
f 1g.: 199.54
i tq 299/54 .
£ ee
& q 4
Fe *
a
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 12 of 14

 

  
  
 

 

   
  

 

 

 

 

 

 

 

WORK LOCATION ~~ + Sere
FEDI RAL STATUS “i one dst [eraenaaril
an eh hy
50). 4s TATE WOr -| TATRFERSE {STATUS | CHECK DATE |
END | TOTAI EAR -— 1/11/2036)
OD AI EARNINGS | TOTALTAXES | To aL DLOUETIONS, Tere iv
C2 FE! 2018 weap 2 oie Jo es re ee
eee ae ES. eU iOh t 2D ens heme ees 2 AG |
aS. GROSS BAY ~ | peserieTON > "En Ta 2 SS saan
13,00 7 a —
38.00 2324.00 TRE ng ge “yy .
. 20 2.90 56.55 FICA MEDICARE Loe “E32
EEE StS RE 20. 90 aN 3h REDERAL TAX 7.48 43lBr
yn tethes 39.04 490.09 Wie Bes ia 3
TOTALS 79,85 _
* . Ke

 
Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 13 of 14

 

        

   

ee t tae i
he

wins
NH Ee

we

rh
f
bot

 

  

Tan he ee

Pouestr

a eeeee

é . CRN ire eee we SPEER een eases RMR ETE eee UNE ADT DETR TEE RTC ERT ON VE Tee ne oad Re MERE OOS
SOS Ma ees cae EER N ENS NEN CGH! COUNTER CLE TEIN TNE ATEE POPE Tee eee OPN en NE RENE SEN AD Re Cee eT EeU ERNE CEN oA oN LENT CLA TIS ESPN E TELE CEE Nee ATSS a

  

     

                     
 

te” mois f

    

      

 

\ x 3 Ee ~ Nese ae. is a We sa : . See Ss) <

cn Pe ees

U.S. Department of Justice

Federal Bureau of Prisons
MDC Brooklyn Education Department

 

RS GNIV ARN ses buxeeirny ererine

ae

‘Presents this Certificate to

i coring 4+

tele ah ex

 

In recognition of participation in
Alternative to Drug Dealing
“Workshop

See
MDC Brooklyn
June 20, 2018

 
 

 

 

   
 

 
  

 

    
   

 

R. Persaud— Edud¢ation

     

NN

 

 
 

 

 

Case 1:18-cr-00390-PAE Document 364-1 Filed 05/28/19 Page 14 of 14

 

MDC Brookiyil
ppreation Penarthiey|

This is to Certify that

BEASLEY, RODNEY

 

Has Successfully Completed:

Structured Activity (' Running/ Walking)
At MDC Brookfyn
This certificate is hereby issued this 26" day of SEPTEMBER 2018

h. uhile

Recreation Specialist

 

 
